DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brain K. Dutton (47,255) on April 13, 2022.
The application has been amended as follows: 
In the specification, paras. [0023]-[0037] have been deleted and replaced with:
--[0023]    First, a technique of the image reconstruction that is performed in the related art (maximum likelihood estimation-expected value maximization method: ML-EM method) will be described with reference to Fig. 4.  In the image reconstruction processing, a successive approximation method is used.  In the image reconstruction technique in the related art, an objective function (likelihood function) is set and a parameter x that maximizes the function is obtained.  As shown in Fig. 3, it is assumed that X-rays emitted from the X-ray tube 5 pass through the patient P and enter a detector element d corresponding to a specific detection pixel 9a included in the X-ray detector 9.  Here, assuming that the intensity of the X-rays detected by the detector element d is y, an objective function P (y) can be represented as the following Equation (1).  Note that, x represents a specific position of the patient P on an optical path of the X-rays (direct rays) incident on the detector element d.  Further, λ (x) is an expected value of the intensity y of X-rays detected by the detector element d, and can be represented as a function of x.

    PNG
    media_image1.png
    125
    1430
    media_image1.png
    Greyscale

[Equation 1]
[0024]    At this time, when x that maximizes P (y) is specified, P (y) satisfies the following Equation (2).

    PNG
    media_image2.png
    105
    1430
    media_image2.png
    Greyscale

[Equation 2]
[0025]    In addition, the expected value λ (x) can be represented by the following Equation (3), when an amount of X-rays emitted from the X-ray tube 5 is b, a transmission length of X-rays is l, and an attenuation coefficient of X-rays at the position x is μ (x).

    PNG
    media_image3.png
    67
    1430
    media_image3.png
    Greyscale

[Equation 3]
[0026]    In the method in the related art, the processing is performed in which the attenuation coefficient μ (x) at the position x is obtained based on the above equation, and the tissue or the like of each part of the patient P is specified from the attenuation coefficient.
[0027]    However, X-rays actually detected by the detector element d include not only direct rays but also scattered rays.  That is, the actual measured value y should be the sum of the direct rays and the scattered rays.  That is, the expected value λ (x) should be indicated as the sum of the expected values of the direct rays and the scattered rays, while being the expected value λ (x) related to the direct rays described above.  Therefore, the Convex method in which the objective function of the above technique (maximum likelihood estimation-expected value maximization method: ML-EM method) is convexly transformed and the Newton method is applied is used.
[0028]    The expected value of the scattered rays will be described with reference to Fig. 5.  Here, the attention is paid to a voxel j, which is one section of a specific three-dimensional space in the patient P.  Then, it is assumed that the X-rays emitted from the X-ray tube 5 are scattered at the specific voxel j, and enter a detector element i (which is a detector element different from the detector element d) corresponding to the specific detection pixel 9a included in the X-ray detector 9.
[0029]    The expected value Siedj of the X-rays scattered at the voxel j and incident on the detector element i can be represented as the following Equation (4).  The expected value Siedj indicates a value of the energy e detected by the detector element i when the X-rays incident on detector element d via the voxel j are scattered at the voxel j and incident on the detector element i.

    PNG
    media_image4.png
    202
    1431
    media_image4.png
    Greyscale

[Equation 4]
In addition, each element included in Equation (4) is as follows.
	dσc / dΩ is a differential scattering cross-sectional area.  σc indicates a total scattering cross-sectional area.  It can be specified based on the Klein Nishina’s formula for obtaining the scattering cross-sectional area of light scattering.
	Acosφ / Lij2 is a solid angle of the detector element i.  A is an area of the light receiving surface of the detector element i, φ is an angle between the incident X-rays and a normal line of the detector element i and is the same as a scattering angle θ, and Lij is a distance from the voxel j to the detector element i.
	Nj is an atom number density per unit volume when the voxel j is assumed to be composed of a single substance.
	Zj is an atomic number when the voxel j is assumed to be composed of a single substance.
	1-exp (-lij · μj (e’)) is a probability that X-rays react with the patient P in the voxel j.  lij is a transmission length of X-rays incident on the detector element i with respect to the voxel j, and e is an energy index of the X-rays.  An index is given to each X-ray having the energy of a predetermined range.
	μj (e’) is an attenuation coefficient of X-rays having the energy e’ at the voxel j.
	bdexp (-Σld · μ (e’)) is a probability that X-rays transmit from the X-ray tube 5 to the voxel j.  Σld is the distance from the voxel j to the detector.
	exp (-Σl’i · μ (e)) is the probability that X-rays transmit from the voxel j to the detector element i.  l’i is a transmission length from the voxel j to the detector element i.
[0031]    Equation (4) represents a scattered ray component when focusing on voxel j.  However, in practice, the scattered rays are also generated in other voxels and are incident on the detector element i.  Therefore, the scattered ray component detected by the detector element i can be represented as the following Equation (5) based on Equation (4).

    PNG
    media_image5.png
    96
    1430
    media_image5.png
    Greyscale

[Equation 5]
[0032]    In a case where the scattered ray component represented by the above Equation (5) can be specified, an expected value of the scattered ray component detected by the detector element i can be obtained.  However, as shown in Equation (4), the scattered ray component includes an atom number density Nj per unit volume assuming that the voxel j is composed of a single substance, and an atomic number Zj assuming that the voxel j is composed of a single substance.  Since they are values that change depending on the disposition of the tissue or lesion in the body of the patient P, they can take different values depending on the voxels.
[0033]    On the other hand, the atom number density Nj per unit volume in the voxel j and the atomic number Zj also appear in the calculation of the direct rays.  As shown in Equation (6), the attenuation coefficient μ can be represented as the sum of a photoelectric absorption coefficient μphot by the photoelectric effect, an attenuation coefficient μcompt by the Compton scattering, and an attenuation coefficient μpair by the pair generation.
	μ = μphot + μcompt + μpair   (6)
[Equation 6]
[0034]    Since the μpair can be ignored, μ can be represented as the sum of the μphot and μcompt.  The μphot and μcompt can be represented as Equations (7) and (8) below, respectively.

    PNG
    media_image6.png
    259
    1430
    media_image6.png
    Greyscale

[Equations 7 and 8]
[0035]    As shown in Equations (7) and (8), the μphot and μcompt are the functions including N and Z, respectively.  That is, it can be said that μ represented by the sum of them is also a function including N and Z.  Therefore, when the energy is determined, μ can be obtained as in Equations (9) to (11) by using N and Z.

    PNG
    media_image7.png
    423
    1431
    media_image7.png
    Greyscale

[Equations 9, 10 and 11]
[0036]    Here, in a case of an objective function Q of the entire system, Q can be represented as the following Equation (12).

    PNG
    media_image8.png
    202
    1432
    media_image8.png
    Greyscale

[Equation 12]
[0037]    Since the objective function Q includes μ (x), it can be represented as a function of N and Z using the above equation.  By making use of this and creating a successive approximation formula using the Newton method, N and Z can be represented as the following Equations (13) and (14).

    PNG
    media_image9.png
    604
    1429
    media_image9.png
    Greyscale

[Equations 13 and 14]
Note that, fphot and fcompt correspond to the above-described equations (10) and (11).--
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 1-11 remain allowed for the reasons set forth in the Office Action mailed: 12/16/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884